DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/710,020 filed on 12/11/2019.
Claims 1-13 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2019, December 12, 2019, and March 20, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

The spec is replete with acronyms such as “RAM”, “ROM”, “EPROM”, “EEPROM”, and “CD-ROM” among others, which should be further defined.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1 and 12 are directed towards a method for detecting and reporting anomalies during operation of an aircraft (a process). Dependent claims 2-9 and 13 are also directed towards a method (process).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites based on the collected real time data, calculating a predicted performance of the aircraft. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim encompasses estimating the landing distance of the aircraft. Thus, the claim recites a mental process. 
receiving real time data indicative of operation of the aircraft, the real time data including at least one of the following: ground speed, rate of deceleration of the aircraft, touchdown location, aircraft route, timing of aircraft route, ground movement activities and a maximum landing distance, and alerting an operator when the predicted performance is outside of an acceptable performance for the aircraft. 
The receiving and alerting steps are recited at a high level of generality (i.e. as a general means of acquiring real-time data from the aircraft sensors and determining the data to be outside of a certain range), and amount to mere data application, which is a form of insignificant extra-solution activity.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No. Considering claims 1 and 12, the claims do not recite additional elements. Both claims are directed towards data application at a high-level of generality (i.e., as a general means of acquiring real-time data from the aircraft sensors and determining the data to be outside of a certain range). Accordingly, the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Considering claim 10, the claim recites one additional element – a software program. The software program is recited at a high-level of generality (i.e., as a means to obtain and apply data to obtain results regarding aircraft performance) such that it amounts to no more than mere instructions to apply the exception using a generic software program. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
1-13 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1 and 12, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not include additional elements but are directed towards a general means of acquiring real-time data from the aircraft sensors and determining the data to be outside of a certain range. Therefore, they cannot provide an inventive concept.
Regarding claim 10, the claim similarly does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a software program as a means to apply data to obtain results regarding aircraft performance amounts to no more than mere instructions to apply the exception using a generic software program. Mere instructions to apply an exception using a software program cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on obtaining and applying data in turn to acquire results; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-9, 11, and 13 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 10, and 12, respectively. These claims do not contain further limitations that make them subject matter eligible.
6 merely recites the well understood, routine and conventional computing functions of storing data. These claims do not contain further limitations that make them subject matter eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, the claim is directed towards a software program but the claim does not recite a device (e.g. a computer) which is used for carrying out the program. Therefore, the claim is not tied to a statutory class of invention. In order to overcome this rejection, the Office recommends amending the claim so that it recites a device (e.g. a computer) which is used in carrying out the program. The applicants are reminded, however, that any amendment(s) to the claim(s) must have support in the specification as it was originally filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Examiner Note:
Considering McKeown (US 20140257603 A1) the examiner is interpreting the real-time data to be the information relevant to a real-time deceleration rate of the aircraft based on the collection and calculation of real-time data from sensors. Furthermore, the examiner is interpreting the predicted performance of the aircraft to be the real-time deceleration rate as it determines the performance of the wheel braking system in the subject aircraft at hand.

Claims 1-10 are rejected under 35 U.S.C. 102 as being unpatentable over McKeown (U.S. Pub. No. 2014/0257603 A1).

Regarding Claim 1:
McKeown teaches:
A method for detecting and reporting anomalies during operation of an aircraft, the method comprising the steps of:, (“a method of providing alert information, regarding an aircraft wheel braking system, to an operator of an aircraft during an aircraft landing.” (McKeown: Brief Summary of the Invention – 9th paragraph))
receiving real time data indicative of operation of the aircraft, the real time data including at least one of the following: ground speed, rate of deceleration of the aircraft, touchdown location, aircraft route, timing of aircraft route, ground movement activities and a maximum landing distance;, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft after said aircraft has landed on 
based on the collected real time data,, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
calculating a predicted performance of the aircraft;, (“calculating the real-time deceleration rate of said aircraft. The method further comprises the steps of comparing said target deceleration rate to the calculated deceleration rate to determine an effectiveness of said aircraft wheel braking system” (McKeown: Brief Summary of the Invention – 9th paragraph))
and alerting an operator when the predicted performance is outside of an acceptable performance for the aircraft., (“providing a visual, audible, or tactile alert to the operator of the aircraft if the effectiveness of said aircraft wheel braking system is different than an anticipated amount.” (McKeown: Brief Summary of the Invention – 9th paragraph))
Regarding Claim 2:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the predicted performance includes at least one of the following: landing distance and an average rate of deceleration., (“ground crew estimations of the runway conditions, estimated braking performance from an estimated coefficient of friction between the brakes and the wheels and/or the wheels and the runway surface, expected runway landing distances and lengths, estimated braking 
Regarding Claim 3:
McKeown, as shown in the rejection above, discloses the limitations of claim 2. McKeown further teaches:
The method of claim 2, further comprising a step of alerting the operator if the average rate of deceleration falls within, or outside expected parameters., (“if the chosen deceleration braking setting is insufficient, when compared to the actual deceleration measured in real-time by the aircraft to decelerate to a stop safely on a designated runway, an alert can be triggered for a pilot of the actual aircraft in response to the difference between the actual deceleration required and the targeted braking force. This alert may include an indication that the calculated real-time deceleration rate of the aircraft is less than the target deceleration rate for the landing aircraft.” (McKeown: Description of Example Embodiments – 39th paragraph))
Regarding Claim 4:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the step of alerting an operator includes at least one of the following: a color-coded range overlaid on a map to visually identify areas to be inspected/assessed, a Short Message Service (SMS) and or e-mail message., (“When the processor determines that an unsafe landing condition may be present or is likely to occur, it sends a control signal to activate one or more of these feedback apparatuses. The feedback apparatuses include various types of visual, audible, and 
Regarding Claim 5:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the real time data includes at least one of the following:, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
[…] date, time, runway identification, aircraft brand, aircraft model, range of deceleration rate, range of landing distance, and a position of the aircraft on airport pavements/grounds., (“the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc.” (McKeown: Description of Example Embodiments – 48th paragraph))
Regarding Claim 6:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, further comprising a step of storing at least one of the following: out of range rate of deceleration for the aircraft, aircraft type and expected range of deceleration rate, and aircraft ground movement anomalies., (“the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience.” (McKeown: Description of Example Embodiments – 48th paragraph))
Regarding Claim 7:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the real time data includes at least one of the following: wheel spin up on landing, aerodynamic flaps position, spoiler position, reverse thrust engagement time and intensity, and contaminant impingement on a land surface., (“The real-time deceleration rate of the aircraft includes a composite value that includes the deceleration rates attributable to at least two of aerodynamic drag of the aircraft, thrust reversal of the aircraft, and wheel braking of the aircraft, and may include 
Regarding Claim 8:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the predicted performance includes aircraft landing stopping distances., (“expected runway landing distances and lengths” (McKeown: Description of Example Embodiments – 23rd paragraph))
Regarding Claim 9:
McKeown, as shown in the rejection above, discloses the limitations of claim 8. McKeown further teaches:
The method of claim 8, wherein the step of alerting an operator includes reporting possible increased stopping distances., (“the predicted braking force (based on the pilot-selected aircraft “Auto Braking” setting) can be used to calculate the projected stopping distance for the aircraft. The projected stopping distance can be used to see if it is safe to land the aircraft to determine an expectation for controllability of the aircraft during a landing operation, or to warn a pilot when the real-time, measured aircraft deceleration performance is too low to permit a safe landing within the remaining length of the runway” (McKeown: Description of Example Embodiments – 43rd paragraph))
Regarding Claim 10:
McKeown teaches:
A software program for detecting and reporting anomalies during operation of an aircraft, the software program configured to:, (“In accordance with another aspect of 
receive real time data indicative of operation of the aircraft, the real time data including at least one of the following:, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
ground movement activities of the aircraft, historical data representative of acceptable range(s) of elapsed time between locations at an airport;, (“an aircraft landing operation, a takeoff operation, an aborted takeoff or landing operation, or the like.” (McKeown: Description of Example Embodiments – 31st paragraph))
based on the collected real time data,,
calculating a predicted elapsed time between two locations for the aircraft; and alerting an operator when the predicted elapsed time for the aircraft exceeds the acceptable range of elapsed time between the two locations., (“the system 10 can determine when the aircraft has first landed on the ground surface, and may then monitor an amount of time elapsed since the aircraft has first landed on the ground surface. The feedback module 30 may be automatically inhibited from providing an alert to the operator for a predetermined amount of elapsed time” (McKeown: Description of Example Embodiments – 41st paragraph, FIG. 1))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Examiner Note:
Considering McKeown (US 20140257603 A1) the examiner is interpreting the real-time data to be the information relevant to a real-time deceleration rate of the aircraft based on the collection and calculation of real-time data from sensors. Furthermore, the examiner is interpreting the predicted performance of the aircraft to be the real-time deceleration rate as it determines the performance of the wheel braking system in the subject aircraft at hand.

Claims 11-13 are rejected under 35 U.S.C. 102 as being unpatentable over McKeown (U.S. Pub. No. 2014/0257603 A1) in view of Rasmussen (U.S. Pub. No. 2007/0018834 A1).

Regarding Claim 11:
McKeown, as shown in the rejection above, discloses the limitations of claim 10. McKeown further teaches:
The software program of claim 10, wherein the step of alerting an operator includes, (“providing a visual, audible, or tactile alert to the operator” (McKeown: Brief Summary of the Invention – 9th paragraph))
[…] of the predicted elapsed time […], (“a predetermined amount of elapsed time.” (McKeown: Description of Example Embodiments – 41st paragraph))
McKeown does not teach but Rasmussen
[…] continuous display […], (“screen display 300” (Rasmussen: Detailed Description of the Invention – 51st paragraph, FIG. 3))
[…] proximate a displayed symbol representing the aircraft., (“the display is located in an airplane cockpit.” (Rasmussen: Summary of the Solution – 31st paragraph) Examiner Note: The examiner is interpreting the elapsed time to be near a displayed symbol of the aircraft based on the display’s location in a cockpit (where an aircraft symbol is usually present).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane crashes.” (Rasmussen: Background of the invention – 6th paragraph) Therefore, combining both McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)
Regarding Claim 12:
McKeown teaches:
A method for detecting and reporting anomalies during operation of an aircraft, the method comprising the steps of:, (“a method of providing alert information, regarding 
receiving real time data indicative of operation of the aircraft, the real time data including at least one of the following:, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
time for application of a de-icing chemical to an aircraft, ground movement activities of the aircraft;, (“an aircraft landing operation, a takeoff operation, an aborted takeoff or landing operation, or the like.” (McKeown: Description of Example Embodiments – 31st paragraph))
based on the collected real time data,, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
and alerting an operator, (“providing a visual, audible, or tactile alert to the operator” (McKeown: Brief Summary of the Invention – 9th paragraph))
McKeown does not teach but Rasmussen teaches:
calculating a predicted expiration time for the de-icing chemical and a predicted take-off time for the aircraft;, (“Computer system 102 could also be used to select the proper de-icing fluid or fluids to use. Holdover times for various de-icing fluids could be continually calculated and compared. A calculation that considers the cost of the de-icing fluid, the holdover time, current weather conditions, forecasted weather conditions, and airport take-off schedule (how long are planes waiting to take-off) could be used to suggest the best fluid or fluids to use. Typically, this could involve selecting the cheapest 
when the predicted take-off time for the aircraft exceeds the predicted expiration time for the de-icing chemical., (“The de-icing fluid effectively prevents dangerous ice formation for a time period after the treatment—referred to as the holdover time. Thus, the holdover time is the time period between a de-icing treatment and the time when the de-icing treatment becomes ineffective and allows ice to form. It is critical that an airplane take off during its holdover time. If the airplane takes off during its holdover time, then the de-icing treatment remains effective and prevents dangerous ice formation before take off (after take off, the airplane has other means of controlling ice formation). If the airplane cannot take off during its holdover time, then the de-icing treatment loses its effectiveness before take off, and dangerous ice may form on the airplane before take off.” (Rasmussen: Background of the Invention – 6th-7th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)
Regarding Claim 13:
McKeown in view of Rasmussen, as shown in the rejection above, discloses the limitations of claim 12. McKeown further teaches:
The method of claim 12, wherein the step of alerting an operator includes, (“providing a visual, audible, or tactile alert to the operator” (McKeown: Brief Summary of the Invention – 9th paragraph))
McKeown does not teach but Rasmussen teaches:
[…] continuous display of the predicted expiration time for the de-icing chemical proximate a displayed symbol representing the aircraft., (“User systems 103 provide de-icing information to airport personnel. Typically, user systems 103 include a display or other user interface to convey de-icing information to airport personnel. There could be one or many user systems. Computer system 102 and user systems 103 could be integrated, where some or all of the functionality of computer system 102 is embedded within user systems 103. User systems 103 could be in the de-icing facility, cockpit, control tower, or other location.” (Rasmussen: Detailed Description of the Invention – 46th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the de-icing information to include the holdover time of the de-icing fluid and to be displayed near a symbol representing the aircraft based on the location of the user system being in a cockpit (where an aircraft symbol is usually present).)
McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane crashes.” (Rasmussen: Background of the invention – 6th paragraph) Therefore, combining both McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667